DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara (JP 2006320553 A), herein referred to as Kawahara, in view of Arcas (ES 1078821 U), herein referred to as Arcas.
Regarding claim 1, Kawahara discloses a storage container comprising: a base (substrate 1) defining at least one storage compartment (housing portion 2); a top (floor plate 3) operatively connected to the base, the top being selectively movable between a closed position covering the at least one storage compartment and an opened position providing access to the at least one storage compartment (see FIGS. 2 and 3); a latching assembly (left holding mechanism 35, see FIGS. 1 and 7) comprising a latching actuator (left hook 38) movable between a first position and a second position, in response to the latching actuator being in the first position and the top being in the closed position, the top being latched in the closed position by the latching assembly (left hook 38 can be engaged or disengaged from left locking member 37, securing the floor plate 3 closed when the left hook 38 is engaged to the left locking member 37 or in the first position); and a locking assembly (right holding mechanism 35, see FIG. 1 and 7) comprising: In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings
Regarding claim 2, Kawahara (in view of Arcas) teaches the lock actuator is biased toward the released position. Examiner notes, see Kawahara, the left and right holding mechanisms further comprise a spring 45 that biases each of the left and right hooks in an engaged position equivalent to the released position of the claimed lock assembly.
Regarding claim 3, Kawahara (in view of Arcas) teaches the lock actuator is supported by the latching actuator and is movable with the latching actuator. Examiner notes, see Kawahara, the left and right hooks each support the closure of the floor plate together and are each movable together or relative to each other.
Regarding claims 4, Kawahara (in view of Arcas) teaches the latching actuator comprises a first handle; and the locking actuator comprises a second handle (see Kawahara, FIG. 1 and 7; first and second hooks comprise operating member 44).
Regarding claim 5, Kawahara (in view of Arcas) teaches the latching actuator comprises a handle (see Kawahara, operating member 44). 
Regarding claim 6, Kawahara (in view of Arcas) teaches the latching assembly further comprises; at least one receptacle (see Kawahara, left locking member 37) connected to the base; and at least one locking pin (see Kawahara, left hook portion 46) connected to the latching actuator and being movable by the latching actuator; wherein the at least one locking pin is received in the at least one receptacle when the top is in the closed position and the latching actuator in the first position (see Kawahara, FIG. 7, left hooking portion 46 engages with locking member 37 when the floor plate is in the closed position). 
Regarding claim 7, Kawahara (in view of Arcas) teaches misalignment of the at least one locking pin and the at least one receptacle will block the latching actuator from acquiring the first position. Examiner notes, see Kawahara, that the claimed feature is inherent in locking or latching mechanisms where. "[T]he discovery of a previously unappreciated property of a prior 
Regarding claim 10, Kawahara (in view of Arcas) teaches the latching actuator is movable between the first and second positions along a first axis; the at least one locking pin is movable by the latching actuator along a second axis; and the second axis is one of parallel to the first axis and coaxial with the first axis (see Kawahara, left hook 38 and left hook portion 46 rotate around the same axis).
Regarding claim 11, Kawahara discloses at least one biasing member (see Kawahara, gas spring 22) operatively connected between the base and the top; wherein: the at least one biasing member biases the top toward the opened position; and the locking assembly locks the at least one biasing member in position when the lock actuator is in the released position (see Kawahara, gas spring 22 biases the floor plate 3 in an open position when the right holding mechanism is in the locked position).
Regarding claim 12, Kawahara (in view of Arcas) teaches the at least one biasing member is two biasing members (see Kawahara, left and right gas springs 22; see FIG. 1). 
Regarding claim 13, Kawahara (in view of Arcas) teaches the at least one biasing member is at least one locking gas strut (see Kawahara, left and right gas springs 22 are locked in a concealed position when the left and right holding mechanisms 35 are engaged).
Regarding claim 14, Kawahara (in view of Arcas) teaches a gas strut locking assembly (see Arcas, assembly comprises main cable 10 and wire rope 8) of the at least one locking gas strut; and at 
Regarding claim 15, Kawahara (in view of Arcas) teaches at least one arm (see Kawahara, second link 9) operatively connected between the top and the base (see Kawahara, FIG. 2); and wherein the at least one biasing member (gas spring 22) is operatively connected between the at least one arm and the top (see Kawahara, FIG. 1 and 2). 
Regarding claim 16, Kawahara (in view of Arcas) teaches the top is pivotally connected to the base (see Kawahara, FIG. 2 and 3). 
Regarding claim 17, Kawahara (in view of Arcas) teaches a first pair of arms (see Kawahara, left and right first link 7) operatively connected between the top and the base; a second pair of arms (see Kawahara, left and right second link 9) operatively connected between the top and the base; each of the first and second pair of arms forming a four-bar linkage with the top and the base; and the four-bar linkages pivot and translate the top relative to the base as the top moves from the closed position to the opened position (see Kawahara, FIG. 2 and 3; the floor plate 3 pivots open and closed relative to the substrate 1).
Regarding claim 18, Kawahara (in view of Arcas) teaches at least one touch latch (see Kawahara, spring 45) selectively retaining the latching actuator of the latching assembly in the first position. Examiner notes, see Kawahara, the spring 45 elastically maintains the hook 38 in an engaged position when an opposing force is not exerted at the operating member.
Regarding claim 19, Kawahara (in view of Arcas) teaches the latching assembly further comprises a biasing member (see Kawahara, operating member 44) biasing the latching actuator of the latching assembly toward the second position. Examiner notes the operating member is used to bias the hook 38 in a disengaged position.
Regarding claim 20, Kawahara (in view of Arcas) teaches in the second position, the latching actuator provides a lever arm for facilitating lifting of the top. Examiner notes, see Kawahara, hook 38 connects to operating member 44 providing a handle for lifting the floor plate.
Regarding claim 21, Kawahara (in view of Arcas) teaches the locking actuator and the lock actuator are movable with the top between the closed and opened positions. Examiner notes, see Kawahara, the left and right hooks are connected to the floor plate 3 via mounting plate 39. 
Regarding claim 22, Kawahara (in view of Arcas) teaches a mattress (see Kawahara, mattress M, see FIG. 2 and 3) disposed on the top of the storage container and movable with the top of the storage container. 
Regarding claim 23, Kawahara discloses a method for opening a top of a storage container comprising: with the top (see Kawahara, floor plate 3) of the storage container in a closed position, pulling on a latching actuator (left hook 38, see FIG. 1, 7, and 9) operatively connected to the top (see FIG. 9, connected via mounting plate 39) for unlocking the top from a base of the storage container; actuating a lock actuator (right hook 38, see FIG. 1, 7, and 9); pivoting the top away from the base while the lock actuator is actuated (disengaging the left and right hooks 38 from the locking member 37 allow for separation of the floor plate 3 from the substrate 1). Kawahara does not explicitly disclose releasing the lock actuator with the top being pivoted away from the base; and in response to the lock actuator being released, locking the top in a current position of the top where the top is pivoted away from the base. Arcas, however, discloses a sofa comprising two pneumatic cylinders 7 connected to a push button 11 (lock actuator) via a main cable 10 and wire rope 8 for the purpose of engaging or disengaging a locking mechanism of the pneumatic cylinders to hold said cylinders in a desired position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed device disclosed by Kawahara with the cable locking In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
Regarding claim 24, Kawahara discloses a locking arrangement for locking a first component (floor plate 3) in relation to the second component (substrate 1), the first component having a closed position and an opened position in relation to the second component, the locking arrangement comprising: a latching actuator (left hook 38) movable between a first position and a second position, in response to the latching actuator being in the first position and the first component being in the closed position, the first component being latched in the closed position (left hook 38 can be engaged or disengaged from left locking member 37); and a lock actuator (right hook 38) movable between an actuated position and a released position (right hook 38 can be engaged or disengaged from the right locking member 37), in response to the latching actuator being in the second position and the lock actuator being in the actuated position, the first component being selectively movable between the closed position and the opened position (right hook 38 can be engaged or disengaged from right locking member 37, furthermore while the left hook 38 is in the second position or disengaged from the left locking member 37 and the right hook 38 is disengaged or in the actuated position the floor plate 3 can be moved from the closed position to the opened position). Kawahara does not explicitly disclose in response to the latching actuator being in the second position and the lock actuator being in the released position, the first component being prevented from movement relative to the second component in every one of the closed position, the open position, and an intermediate position, In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara, in view of Arcas, and further in view of Lackey (US 20150047397 A1), herein referred to as Lackey.
Regarding claim 8, Kawahara (in view of Arcas) does not explicitly disclose the at least one locking pin is operatively connected to the latching actuator by at least one pull cable. Lackey, however, discloses a truckbox with keyless entry comprising a push button 66, a push plate 70 (latching actuator), an operating rod 72, an actuator 86, a capture plate 56 (pin) connected to the actuator via wire lead 88 (pull cable) that pulls the capture plate 56 into and out of slot 58 (receptacle) for the purpose of locking and unlocking the top wall or lid 20 to the bottom 14. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bed device disclosed by Kawahara with the locking mechanism as taught by Lackey since it has been held that substituting equivalents known for 
Regarding claim 9, Kawahara (in view of Arcas, and further in view of Lackey) teaches the latching actuator is moveable between the first and second positions along a first axis; the at least one locking pin is movable by the latching actuator along a second axis; and the second axis is perpendicular to the first axis (see Lackey, FIG. 5; push plate 70 rotates relative to an axis that extends across longitudinal direction of the apparatus and the capture plate rotates relative to an axis that extends against the transverse direction of the apparatus). 
Response to Arguments
Applicant’s arguments, filed 4/14/2021, with respect to the rejections of claims 1-7, 10-13, and 15-24 under 35 U.S.C. §102(a)(1) and claims 8, 9, and 14 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejections are made in view of Arcas.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses beds with storage containers relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Kawahara, Lackey, and Arcas.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/10/2021